—Order unanimously affirmed *967without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant met her burden of establishing that she is exempt from liability under the homeowner’s exception set forth in Labor Law § 240 (1) and § 241 (6) (see generally, Lombardi v Stout, 80 NY2d 290, 296-297). We have considered plaintiffs’ remaining contention and conclude that it lacks merit. (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.